Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/917,816 filed on 8/24/2022. IDS filed 5/31/2022 and 8/24/2022 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. New rejections are issued under 35 USC 103. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant asserts on p. 8 that the claims are not directed to an abstract idea. Examiner respectfully disagrees. The claimed steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a processor, data bus, storage medium, human experience data source, analysis engine, enrichment engine and use of machine learning, nothing in the claim elements precludes the steps from practically being performed in the human mind - see MPEP2106.04(a)(2).III(A-C). 
Applicant argues on p. 8 that the claims are directed to a practical application of performing a human experience enhancement operation which uses machine learning to provide a mapped human experience insight. Examiner respectfully disagrees. The analysis engine using machine learning to provide the mapped human experience insight is not an improvement to a computer or a technology, does not apply the judicial exception with a particular machine, does not effect a transformation or reduction of a particular article to a different state or thing nor does it apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, in this case, a machine learning computing environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception - see MPEP §§ 2106.05(a-c, e). The limitation recites mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Kannan reference.

Claim Objections
Claims 1, 7, and 13 objected to because of the following informalities:  Claims 1, 7, and 13 recited “… the mapped human experience insight providing information associated with how to enhance a human experience of the customer” while they should recite “… the mapped human experience insight providing information associated with how to enhance a human experience of a customer”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-6 are directed toward the statutory category of a process (reciting a “method”). Claims 7-12 are directed toward the statutory category of a machine (reciting a “system”). Claims 13-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 7 and 13 are directed to an abstract idea by reciting performing an extraction operation, the extraction operation extracting human experience related data from …  the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts, the standardized human experience concepts being associated with respective human experience values; performing an enrichment operation … receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes of standardized human experience concepts: and, providing the corresponding classes … mapping the corresponding classes to human experience enhancement objectives to provide a mapped human experience insight, the mapped human experience insight providing information associated with how to enhance a human experience of the customer, the human experience of the customer representing a relationship of a customer with an organization during a customer relationship lifecycle, […]; and wherein the human experience of the customer includes a customer experience of the customer and a user experience of the customer. The claims are considered abstract because these steps recite mental processes including concepts performed in the human mind (including an observation, evaluation, judgement, and opinion). The claimed steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a processor, data bus, storage medium, human experience data source, analysis engine, enrichment engine and use of machine learning, nothing in the claim elements precludes the steps from practically being performed in the human mind.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a human experience data source; an enrichment engine; to an analysis engine; a processor; a data bus; storage medium; the analysis engine using machine learning to provide the mapped human experience insight) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-6, 8-12, and 14-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Wright et al, US Publication No. 2018/0165723 A1, hereinafter Wright in view of
Kannan et al, US Publication No. 2010/0138282 A1, hereinafter Kannan. As per,
Claims 1, 7, 13
Wright teaches
A computer-implementable method for performing a human experience enhancement operation, comprising: /
A system comprising: a processor; a data bus coupled to the processor: and a non-transitory, computer-readable storage medium embodying computer program code for: /
A non-transitory, computer-readable storage medium embodying computer program code for: (Wright [0041]-[0042])
performing an extraction operation, the extraction operation extracting human experience related data from a human experience data source, the extraction operation receiving the human experience related data and abstracting the human experience related data into standardized human experience concepts, (Wright [0030] “The combined structured data may represent standardized or categorized data associated with one or multiple customers of a system;” [0035] “Customers may be identified across these systems using identifiers which may include one or more of their name, phone number, email address, mailing address, order ID, product SKU(s) purchased, membership ID, subscription ID, analytics ID, session ID, or other unique ID assigned to them by the provider. The system may extract these identifiers from structured data or from unstructured natural language data in the systems;” [0037] “The system may analyze the natural language of an interaction between an agent and a customer and identify the steps "Customer provided negative product feedback"”)
the standardized human experience concepts being associated with respective human experience value; (Wright [0105] “One way such a score may be created is by analyzing the topics or step tags from natural language interactions in combination with structured data from a user account management system. For example, it may be found that users whose natural language interactions include the topic “Negative Product Feedback” are twice as likely to cancel their accounts in the 2 weeks following the interaction than those whose interactions include the topic “Where Is My Order,” and the At Risk Score computation could include corresponding weights of 2 and 1 for these topics respectively”)
performing an enrichment operation via an enrichment engine, the enrichment engine receiving the standardized human experience concepts and categorizing the standardized human experience concepts into corresponding classes of standardized human experience concepts; (Wright [0034] “provide a truth set of exemplar topics that may then be used in statistical analysis to classify natural language interactions or parts of interactions into topics;” [0051] “An initial Taxonomy and Truth Set may be created by manually or otherwise reliably categorizing and tagging a sample set of natural language items (e.g., conversations or fragments of conversations) with metadata tags describing all or parts of each item”)
and, providing the corresponding classes to an analysis engine, the analysis engine mapping the corresponding classes to human experience enhancement objectives to provide a mapped human experience insight, (Wright [0034] “The system may use the mapped data to determine topics of interest mentioned, progress made through a series of steps or toward resolving an issue or making a purchase, and the overall quality of the interaction;” [0035] “The combined data is then used for one or more purposes which may include to generate a useful output such as reporting on quality, topics, progress, recommending natural language responses, measuring the effectiveness of natural language interactions against a defined goal, or targeting messages”)
the mapped human experience insight providing information associated with how to enhance a human experience of the customer, […], (Wright [0030] “the merchant may assess to what extent the volume of interactions on this topic may be reduced (and hence customer satisfaction and retention increased) by better informing the customer of the shipping timeframe versus ensuring better performance by fulfillment vendors, and then take action to address either issue (for example by improving communication to the customer on the merchant's website, or enforcing better compliance with SLAs with a fulfillment vendor)”)
the analysis engine using machine learning to provide the mapped human experience insight; and wherein (Wright [0057] “The model may use any number of statistical or other “machine learning” techniques (such as neural networks) in order to apply itself to a broader data set”)
[…].
Wright does not explicitly teach, Kannan however in the analogous art of customer relationship management teaches
[…] the human experience of the customer representing a relationship of a customer with an organization during a customer relationship lifecycle, (Kannan [0105] “the data fusion engine 100 includes a plurality of customer experience improvement modules 30, 31, . . . 40, n comprising tools that increase the effectiveness of the data fusion engine's 100 ability to provide business insights about customer service throughout a customer service lifecycle.”)
the human experience of the customer includes a customer experience of the customer and a user experience of the customer. (Kannan [0055]-[0063] noting the insights including customer satisfaction with a product and customer satisfaction with customer service indicative of a customer experience and a user experience)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Wright’s customer human experiences insights system to include a customer experience and a user experience in view of Kannan in an effort to identify opportunities for the greatest improvement in customer service (see Kannan [0114] & MPEP 2143G).
Claims 2, 8, 14
Wright teaches
iterating the extraction operation and the enrichment operation to generate refined classes corresponding to the standardized human experience concepts. (Wright [0060] “Based on the performance data, the system refines the created models. Refinement may be achieved in one or more ways … The operator then identifies areas where tagging output from the model is inaccurate and potential segments of natural language that may be leading to poor performance, or that could lead to better performance if they were better accounted for by the model. The operator then inputs changes to the model into the System”)
Claims 3, 9, 15
Wright teaches
wherein: the extraction operation uses at least one of product information and business information to generate an experience metric, the experience metric being used to abstract the human experience related data into standardized human experience concepts: (Wright [0035] “Customers may be identified across these systems using identifiers which may include one or more of their … product SKU(s) purchased;” [0099] “Quality Score may be generated is by taking a weighted average of two or more relevant metrics such as goal conversion, response time, conversation depth, most advanced conversation step reached, user sentiment, user NPS score, or Modelled Quality Score”)
and, the enrichment operation uses at least one of customer information and trend information to generate a customer metric, the customer metric being used to categorize the standardized human experience concepts into the corresponding classes of standardized human experience concepts. (Wright [0044] “additional Enrichment Data may be ingested by the system from other computer systems. Other systems may include digital analytics systems such as Google Analytics and Omniture. Other systems may include eCommerce systems such as Magenta and Shopify. Other systems may further include Content Management Systems (CMSs) such as Drupal, and Customer Relationship Management systems (CRMs) such as Salesforce;” [0045] “The system normalizes the Natural Language data and Enrichment data into a common structure to allow for subsequent processing” noting the example using user IDs mapped to the use of customer information)
Claims 4, 10, 16
Wright teaches
wherein: the categorizing the standardized human experience concepts is performed using a ranked hierarchy of standardized human experience concepts. (Wright [0034] “The system may, for example, perform steps such as analyzing unstructured natural language data, generating a structured taxonomy (such as a list of topics or steps, or a hierarchical taxonomy of topics) to map the natural language data to, and/or mapping the natural language data to pre-existing available sources of structured data”)
Claims 5, 11, 17
Wright teaches
wherein: the ranked hierarchy of standardized human experience concepts comprises a concept class associated with a particular human experience concept; (Wright [0051] “An initial Taxonomy and Truth Set may be created by manually or otherwise reliably categorizing and tagging a sample set of natural language items ( e.g., conversations or fragments of conversations) with metadata tags describing all or parts of each item … an item or parts of an item may be tagged with one or more Category Tags supported by the system, which represent which topics, issues, products or services were discussed”)
and, the particular human experience concept is associated with a particular human experience objective. (Wright [0037] “a provider may have a goal to reduce subscription cancellations”)
Claims 6, 12, 18
Wright teaches
wherein: the particular human experience objective comprises at least one of a protect human experience objective, a compete human experience objective, an innovate human experience objective and an inspire human experience objective. (Wright [0031] “natural language topics data and or natural language conversation step data to see how many conversations with customers on the topic "Cancel My Subscription" occur at different points in the subscription cycle, how many of these resulted in a cancellation, what agent intervention is effective in reducing the number of cancellations, whether promotional offers made by a human agents are effective in reducing cancellations”)
Claim 20
Wright teaches
wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis. (Wright [0123] “a retailer selling smartphone peripherals via SMS, website and native app, interacts with customers via a team of agents using conversation platforms (including SMS, on site livechat and in app livechat)”)

Claim 19 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Wright in view of Kannan in view of
Kasturi et al, US Patent No. 10,157,347 B1, hereinafter Kasturi. As per,

Claim 19
Wright / Kannan do not explicitly teach, Kasturi however in the analogous art of customer services teaches
wherein: the computer executable instructions are deployable to a client system from a server system at a remote location. (Kasturi col. 8, ln. 26-29 “Platform 100 may be embodied in a server system 230 as shown in FIG. 2, or may comprise multiple distributed servers or cloud-based servers or services”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Wright’s customer human experiences insights system and Kannan’s customer and user experiences to include deployable services from a server in view of Kasturi in an effort to improve utility of enterprise data (see Kasturi col.2, ln. 31-35 & MPEP 2143G).
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jamison et al, An architecture for customer experience management based on the Internet of Things, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624